111 S.E.2d 870 (1960)
251 N.C. 702
Roy OXENDINE
v.
H. S. LEWIS.
No. 741.
Supreme Court of North Carolina.
January 14, 1960.
*871 W. H. Humphrey, Jr., Lumberton, for defendant, appellant.
Johnson & Biggs, E. M. Johnson, Lumberton, for plaintiff, appellee.
HIGGINS, Justice.
Involved in this action are apparently conflicting provisions of a deed. The court is called upon to resolve the conflict. In order that its judgment may be binding on all parties in interest and be a final termination of the controversy, the court should have before it all the heirs at law of Melinda Oxendine Hunt. The absent heirs are not bound by the judgment in a cause to which they are not parties. Our procedure requires that they be brought in and given an opportunity to be heard. Britt v. Baptist Children's Homes, 249 N.C. 409, 106 S.E.2d 474; Town of Morganton v. Hutton & Bourbonnais Co., 247 N.C. 666, 101 S.E.2d 679; Edmondson v. Henderson, 246 N.C. 634, 99 S.E.2d 869.
The judgment of the Superior Court of Robeson County is set aside. The cause is remanded for additional parties.
Remanded.